Citation Nr: 1509298	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  11-15 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Appellant-Widow and her daughter

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1950 to May 1953.  He died in December 2011.  The appellant is his surviving spouse, so widow.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2013, in support of her claim, the appellant and her daughter testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.

In a subsequent April 2014 decision, the Board denied the Appellant-Widow's claims for specially adapted housing and SMC based on the need for A&A.  She appealed the denial of SMC to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In granting a December 2014 Joint Motion for Partial Remand (JMPR), the Court vacated, in other words set aside, the Board's denial of this claim for SMC based on the need for A&A, and remanded this claim for further proceedings consistent with the JMPR.  The Court also found that the Appellant-widow had abandoned her appeal for specially adapted housing (SAH).

As also indicated in the Court-granted JMPR, the issue of entitlement to service connection for peripheral neuropathy of the left and right feet, including as secondary to service-connected cold injury residuals of the left and right feet, has been raised by the record in the Veteran's July 2010 claim for service connection for cold weather residuals and residuals of frozen feet, as well as by the preceding April 2010 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional claim, so is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

As for this remaining SMC claim that is still before the Board, because of the Appellant's age, the Board has advanced her appeal of this claim on the docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately readjudicating - this SMC claim, but it is necessary to ensure there is a complete record and so the Appellant-widow is afforded every possible consideration.

In the December 2014 JMPR, the parties agreed that the Veteran's July 2010 claim for service connection for "cold weather residuals" and "residuals of frozen feet," in conjunction with the April 2010 VA examination report for his service-connected left and right feet, had reasonably raised the additional issue of entitlement to service connection for peripheral neuropathy of the left and right feet, especially as secondary to his service-connected residuals of cold injury to his left and right feet.  But as just indicated, since this additional claim has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, so is referring it to the AOJ for adjudication.

And because the appellant's claim for SMC based on the need for A&A is dependent on the results of this claim for service connection for peripheral neuropathy of the left and right feet, these claims are "inextricably intertwined."  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more claims are inextricably intertwined if resolution of one could have significant impact on the resolution of the other).  As such, the Board must defer consideration of this claim for SMC based on the need for A&A until the AOJ decides the additionally-raised claim for service connection for the peripheral neuropathy of the feet.

Accordingly, this SMC claim is REMANDED for the following additional development and consideration:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Decide the additionally-raised claim for service connection for peripheral neuropathy of the feet (left and right), including as secondary to the service-connected cold injury residuals of the feet.

2.  Then readjudicate this claim for SMC based on the need for A&A in light of the disposition of this other claim and all other additional evidence.  If this SMC claim continues to be denied or is not granted to the Appellant's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

